Citation Nr: 0033749	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-19 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to the Department of Veterans Affairs (VA) burial 
allowance.

ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from September 1963 
to October 1964; he died on July [redacted], 1997.  The 
appellant is his widow.

This matter arises from a June 1999 decision by the VA 
Regional Office (RO) in St. Louis, Missouri, that denied the 
benefit now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  The veteran was not in receipt of VA disability pension 
or compensation benefits, and did not have a claim pending 
for either of these benefits, at the time of his death on 
July [redacted], 1997.

2.  At the time of his death on July [redacted], 1997, the 
veteran was not hospitalized in a VA medical facility, and 
was not hospitalized at a non-VA facility under VA auspices.


CONCLUSION OF LAW

Eligibility for VA burial benefits is not established.  
38 U.S.C.A. §§ 2302, 2303, 2307 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.1600 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant does not contend that the veteran was in 
receipt of either nonservice-connected disability pension 
benefits or service-connected disability compensation from VA 
at the time of his death.  See 38 U.S.C.A. §§ 2302(a)(1), 
2307.  Nor does the record indicate otherwise.  Instead, the 
appellant contends that she is entitled to payment of burial 
expenses because the veteran died while properly 
hospitalized.

If a person dies from nonservice-connected causes while 
properly hospitalized by VA, there is payable an allowance 
not to exceed the amount specified in 38 U.S.C.A. § 2303(a) 
for the actual cost of the person's funeral and burial.  For 
burial allowance purposes, the term "hospitalized" by VA 
means admission to a VA facility for hospital, nursing home, 
or domiciliary care, admission (transfer) to a non-VA 
facility for hospital care under VA auspices, or admission 
(transfer) to a nursing home under VA auspices.  See 
38 C.F.R. § 3.1600(c).  

The facts in this case are as follows.  The deceased veteran 
was admitted to the Fayetteville VA Hospital on July 19, 
1997, complaining of back pain.  Various tests revealed the 
presence of a suspicious lesion in the mid/distal region of 
the esophagus.  Following an exploratory laparotomy, 
carcinomatosis was discovered. The veteran then was 
transferred to the intensive care unit, where some palliative 
therapy was contemplated.  However, the veteran did not want 
to pursue any further treatment.  He was awake, alert, and 
oriented, and on July 26, 1997, he was discharged to home 
pursuant to his wishes.  His sister and two brothers were 
present, and all agreed with that disposition.  He was to be 
followed on an outpatient basis after his discharge from the 
hospital on July 26, 1997.  The veteran then died on July [redacted], 
1997.  The immediate cause of death was esophageal cancer due 
to carcinomatosis.

The appellant's contention that the veteran was properly 
hospitalized at the time of his death is not supported by the 
appellate record.  She asserts that the veteran was still a 
VA patient, notwithstanding that he was home at the time of 
his death.  She contends that the hospital let him go home 
for a day in order to get his personal affairs in order.  
Unfortunately, the record indicates that the veteran was 
formally discharged from the VA Hospital in Fayetteville on 
July 26, 1997, and that he was to be followed subsequently on 
an outpatient basis.  Since the veteran was not properly 
hospitalized in either a VA facility or a non-VA medical 
facility under VA auspices, the appellant is not eligible for 
the benefit sought on that basis.

As a final matter, the Board observes that the appellant 
indicated that the veteran had a disability claim pending in 
the "Forsyth Office" at the time of his death.  No such 
claim is of record.  Nor does VA have a "Forsyth Office."  
In all likelihood, the office referred to by the appellant is 
a State facility.  In any case, any claim submitted by the 
veteran would have had to be accompanied by evidence 
sufficient on the date of his death to support an award of 
either compensation or pension from a date prior to the date 
of the veteran's death.  See 38 C.F.R. § 3.1600(b)(2)(I).  
Absent evidence that such a claim was received by VA prior to 
the veteran's death, eligibility for the burial allowance is 
not established on this basis.


ORDER

The appeal is denied.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 

